PD-1358&1359&1360&1361-15                                               PD-1358_1361-15
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                           Transmitted 10/19/2015 11:07:56 AM
                                                              Accepted 10/19/2015 4:20:58 PM
                                                                               ABEL ACOSTA
                         No. ______________                                            CLERK
                 _____________________________________

   IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                 _____________________________________

      APPEAL FROM THE FOURTEENTH COURT OF APPEALS OF TEXAS
                       NO. 14-14-00307-CR
                       NO. 14-14-00308-CR
                       NO. 14-14-00309-CR
                       NO. 14-14-00310-CR
                 _____________________________________

                       Eric Lynn Baumgart
                              Appellant

                               VERSUS


                        The State of Texas
                               Appellee
                 _____________________________________

     MOTION FOR EXTENSION OF TIME TO FILE
      PETITION FOR DISCRETIONARY REVIEW
                 _____________________________________


                                     Respectfully submitted by:

                                      Michael D. Gillespie
                                      Texas Bar Card No. 07926500
                                      226 Sheldon Road
                                      Channelview, Texas 77530
                                      Tel. 281-457-9999
                                      Fax. 281-457-0990
    October 19, 2015
                                      Attorney for:
                                      Eric Lynn Baumgart
                                      Appellant
               IDENTITY OF THE PARTIES AND COUNSEL

Appellant: Eric Lynn Baumgart

     Counsel for Appellant:    Michael D. Gillespie
                               Texas Bar Card No. 07926500

                               226 Sheldon Road
                               Channelview, Texas 77530
                               Tel. 281-457-9999
                               Fax. 281-457-0990
                               Email: 226sheldon@gmail.com

Appellee: The State of Texas

     Counsel for Appellee:     Devon D. Anderson
                               Texas Bar Card No. 20839600
                               Daniel McCrory
                               Texas Bar Card No. 13489950

                               District Attorney’s Office
                               1201 Franklin, Suite 600
                               Houston, Texas 77002
                               Tel. 713-755-5826
                               Fax. 713-755-5809
                               Email: mccrory_daniel@dao.hctx.net




                                     -2-
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      INTO COURT COMES, ERIC LYNN BAUMGART, the Appellant,

through the undersigned Attorney, who files this motion and would respectfully

show the Court as follows:



                             PROCEDURAL SUMMARY

1.    This case is an appeal of a judgment from the Fourteenth Court of Appeals

of Texas in the cases styled Eric Lynn Baumgart v. The State of Texas that were

assigned Cause Numbers 14-14-00307-CR, 14-14-00308-CR, 14-14-00309-CR,

and 14-14-00310-CR.

      1.    On Tuesday-June 30, 2015 the Court of Appeals entered a judgment

against Appellant and a motion for rehearing was timely filed on Wednesday-July

15, 2015.

      2.    On Thursday-August 6, 2015 the Court of Appeals denied Appellant’s

motion for rehearing. A motion for en banc reconsideration was timely filed on

Friday-August 14, 2015.

      3.    On Thursday-September 24, 2015 the Court of Appeals denied

Appellant’s motion for en banc reconsideration.

2.    The deadline for Appellant to file a petition for discretionary review



                                      -3-
pursuant to Tex. R. App. P. § 68 is Monday-October 26, 2015.

3.    Appellant intends to file a petition for discretionary review seeking relief

from the Court of Criminal Appeals.



                     REQUEST FOR EXTENSION OF TIME

4.    Pursuant to Tex. R. App. P. § 68.2(c), Appellant requests the Court to extend

the deadline for Appellant to file a petition for discretionary review until Monday-

November 30, 2015.

5.    There have been no previous extensions requested or granted.



                    GROUNDS FOR EXTENSION OF TIME

6.    The attorney for Appellant is diligently working on the petition for

discretionary review in these cases, but additional time to finish the petition is

necessary to adequately represent Appellant’s interests.

7.    Appellant’s attorney has been and is simultaneously working on numerous

cases with trial settings and urgent deadlines, including:

      1.     Oscar Macias, et al v. Esteban Izazaga, et al, in the 295th District

Court of Texas (Harris County) under Cause Number 2012-19236, that is

scheduled for trial beginning Monday-November 16, 2015;

      2.     Ricardo Rodriguez Lara v. Leslie Dee Lowry Foreman, in the County


                                         -4-
Civil Court at Law Number One for Harris County Texas under Cause Number

1058065, that is scheduled for trial beginning Monday-October 19, 2015;

       3.     The Guardianship of Creighton Mills, an Incapacitated Person, in the

Probate Court Number Four for Harris County Texas under Cause Number

433828, that was scheduled for trial on Wednesday-October 14, 2015;

       4.     The State of Texas v. Ronald Dean Giesler, in the 338th District Court

of Texas (Harris County) under Cause Number 1479171, in which a grand jury

brief was due by Tuesday-October 13, 2015;

       5.     In the Interest of Edward Cater, A Child, in the 245th District Court of

Texas (Harris County) under Cause Number 2014-04166, that was scheduled for

trial beginning Monday-October 12, 2015;

       6.     In the Matter of the Marriage of Melanie Dawn Christopher and

James Daniel Sheppeard, in the 245th District Court of Texas (Harris County)

under Cause Number 2014-16015, that was scheduled for trial beginning on

Tuesday-October 6, 2015; and

       7.     ARCI, Ltd v. Construction Supervisors, Inc, et al, in the 269th District

Court of Texas (Harris County) under Cause Number 2015-18442, in which

discovery was due by Monday-October 5, 2015.

8.     This request is not made to unjustly delay the proceedings, but is made in the

interests of justice.


                                         -5-
                                       Respectfully submitted by:


                                       ____________________________________
                                       Michael D. Gillespie
                                       Texas Bar Card No. 07926500
                                       226 Sheldon Road
                                       Channelview, Texas 77530
                                       Tel. 281-457-9999
                                       Fax. 281-457-0990

                                       Attorney for:
                                       Eric Lynn Baumgart
                                       Appellant




                          CERTIFICATE OF SERVICE

      Pursuant to Rule 9.5(d) of the Texas Rules of Appellate Procedure, it is

certified that a true copy of these papers were served on the following parties:

      Harris County District Attorney
      Appellate Division
      1201 Franklin Street, Suite 600
      Houston, Texas 77002
      Via: Email to curry_alan@dao.hctx.net
            Email to mccrory_daniel@dao.hctx.net




                                       ____________________________________
                                       Michael D. Gillespie
                                       Texas Bar Card No. 07926500




                                        -6-